                 Case 5:07-mj-00023-JLT Document 5 Filed 05/04/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 5:07-MJ-0023 JLT

11                                Plaintiff,            GOVERNMENT MOTION TO DISMISS AND
                                                        PROPOSED ORDER
12                          v.

13   HUGO GARCIA AGUILAR,

14                               Defendants.

15

16          The United States of America, by and through its undersigned counsel, hereby moves for

17 dismissal of the above-captioned matter for the following reasons.

18          Because the underlying criminal matter in this case was declined for prosecution, it is requested

19 that this matter be dismissed and the arrest warrant recalled.

20    Dated: May 4, 2021                                  PHILLIP A. TALBERT
                                                          Acting United States Attorney
21
                                                    By: /s/ KAREN A. ESCOBAR
22                                                      KAREN A. ESCOBAR
                                                        Assistant United States Attorney
23
                                                   ORDER
24

25
     IT IS SO ORDERED.
26
27      Dated:     May 4, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
28


      MOTION TO DISMISS AND PROPOSED ORDER
30
